DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              L.H., the Father,
                                 Appellant,

                                     v.

  DEPARTMENT OF CHILDREN AND FAMILIES and GUARDIAN AD
                    LITEM PROGRAM,
                        Appellees.

                              No. 4D17-2863

                          [January 18, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Kathleen J. Kroll, Judge; L.T. Case No. 15DP300629 JL.

   Andrew A. Holness of the Law Offices of Andrew A. Holness, P.A., West
Palm Beach, for appellant.

   Casey Barron and Meredith K. Hall, Children’s Legal Services,
Bradenton, for appellee, Department of Children and Families.

   Sara E. Goldfarb, Sanford, for appellee, Guardian ad Litem Program.

PER CURIAM.

   Affirmed.

GROSS, FORST and KUNTZ, JJ., concur.

                          *           *           *

   Not final until disposition of timely filed motion for rehearing.